DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-10 and 13, in the reply filed on 08/15/2022 is acknowledged.
Claims 11,12,15-20, 27 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/15/2022.

The following rejections can be interpreted as being in conflict. The instant specification does teach obtaining cells with cardiomyocyte characteristics. However, an enabled scope could not be envisioned given the guidance in the specification. In the interest of compact prosecution, the Examiner would like Applicant to consider rejections under bother 35 USC 112, lack of enablement and 35 USC 102.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

	The nature of the invention related to directing fibroblast to transdifferentiate into cardiomyocytes using a cocktail of small molecules. The claims are broad in encompassing using any somatic cell type as a starting cell and transdifferentiating it to become a cardiomyocyte using only an inhibitor of MEK.
	The specification does teach obtaining cells with some cardiomyocyte characteristics from fibroblasts using a MEK inhibitor. However, the specification explores a variety of culture conditions that lead to varying efficiencies of obtaining the cells. Characteristics include a change in morphology of the fibroblast and expression of a few cardiac marker genes as a result of culture with some combinations of compounds. No data supporting functional, true cardiomyocytes is given. Claim 1 only requires culture in the presence of a MEK inhibitor. Dai (2018; IDS) taught that small molecule compounds cab convert dermal fibroblasts to a variety of cell types when cultured with a specific culture medium (see Abstract). The art holds that culture of fibroblasts in the presence of a MEK inhibitor can lead to a variety of different cell types depending on other culture conditions.
	For example, Lai (2017, Scientific Reports, 7:44534, pages 1-13) found that culture of fibroblasts in the presence of 6 small molecules, including a MEK inhibitor, and 3 transcription factors, leads to transdifferentiation of the fibroblasts to become mesenchymal stem cells. Han (2016, Stem Cells International, Volume 2016, Article ID 4304916, pages 1-11), produced neural stem cells from fibroblasts by culture in the presence of a MEK inhibitor (PD0325901), CHIR and A83-01.  As well, Yang (2019, Stem Cell Reports, 13:862-876) and Dai (2015, J. Clin. Biochem, Nutr. 56:166-170; IDS), obtained neurons from culture of fibroblasts in the presence of a small molecule cocktail that included the MEK inhibitor PD0325901. 
	The specification does teach obtaining cardiomyocytes from fibroblasts in culture conditions that include a MEK inhibitor, as claimed.  However, the specification does not support that the MEK inhibitor, alone, is sufficient to lead any somatic cell type, including a fibroblast, to become a cardiomyocyte. The art supports fibroblasts can become a variety of different cells types in the presence of a MEK inhibitor. In fact, the art also supports that cardiomyocytes can be obtained from culture of fibroblasts in a small molecule cocktail that does not include a MEK inhibitor (see Fu, 2015, Cell Research, 25:1013-1024; IDS). 
	It is also noted that the specification only supports fibroblast as a starting cell type. Fibroblasts are known in the art to be more plastic than other terminally differentiated cell types. Grath (2019, Journal of Biological Engineering, 13: pages 1-15) teaches that even fibroblasts of different sources differ in their plasticity and ease of transdifferentiating. Grotheer (2021, Scientific Reports, 11:11968, 17 pages) taught that different cell types, MSCs of different tissue origin and cells of different age result in different cells when cultured with dorsomorphin and/or SB43152. This is likely due to different receptor combinations being expressed on different cell types. Grotheer states, “Our study elucidated that ASC, DSC, and FB vary functionally in their osteogenic differentiation, depending on their tissue origin and replicative senescence” (Abstract). Likewise, Ichim (2018, Journal of Translational Medicine, 16:212, pages 1-9) discusses the plasticity of fibroblasts and their ability to become other cell types. 
	Thus, given the teachings in the art and the guidance in the specification, it cannot be determined what other conditions are necessary to differentiate a fibroblast into a cardiomyocyte.  The art supports the use of a MEK inhibitor to lead fibroblasts to become a variety of different cells types and is not clear given the guidance in the specification how to culture a fibroblast with a MEK inhibitor to specifically obtain cardiomyocytes.   It would require undue experimentation given the teaching in the art and the lack of specific guidance in the specification, to obtain cardiomyocytes with a MEK inhibitor alone.  It is notes that the symbols in the tables in the specification do mot appear to have a key and their meaning cannot be determined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-4,7, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0186141 (Cao).
Cao taught reprogramming fibroblasts (claim 13) into cardiomyocytes by culture in a composition comprising one or more agents comprising an inhibitor of ERK1 (paragraph 0006).  Cao further teaches that the ERK1 inhibitor can be PD0325901, which is also a MEK inhibitor (see paragraph 0087), meeting the limitations of claims 1,4 and 7.  With regard to claim 3, Cao also taught inclusion of a TGFb inhibitor. With regard to claim 9. Cao teaches SJN—2511 (also known as RepSox) and teaches the optional inclusion of dexamethasone. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632